Title: From Thomas Jefferson to John Taylor, 1 May 1794
From: Jefferson, Thomas
To: Taylor, John



Dear Sir
Monticello May 1. 1794.

In my new occupation of a farmer I find a good drilling machine indispensably necessary. I remember your recommendation of one invented by one of your neighbors; and your recommendation suffices to satisfy me with it. I must therefore beg of you to desire one to be made for me, and if you will give me some idea of it’s bulk, and whether it could travel here on it’s own legs, I will decide whether to send express for it, or get it sent round by Richmond. Mention at the same time the price of it and I will have it put into your hands.—I remember I shewed you, for your advice, a plan of a rotation of crops which I had contemplated to introduce into my own lands. On a more minute examination of my lands than I had before been able to take since my return from Europe, I find their degradation by ill usage much beyond what I had expected, and at the same time much more open land than I had calculated on. One of these circumstances forces a milder course of cropping on me, and the other enables me to adopt it. I drop therefore two crops in my rotation, and instead of 5. crops in 8. years take 3. in 6. years, in the following order. 1. wheat. 2. corn and potatoes in the strongest moiety, potatoes alone or peas alone in the other moiety according to it’s strength. 3. wheat or rye. 4. clover. 5. clover. 6. folding and buckwheat dressing. In such of my feilds as are too much worn for clover, I propose to try St. foin, which I know will grow in the poorest land, bring plentiful crops, and is a great ameliorater. It is for this chiefly I want the drilling machine as well as for Lucerne. My neighbors to whom I had distributed some seed of the Succory intybus, brought from France by Young, and sent to the President, are much pleased with it. I am trying a patch of it this year.—This drop from the tip of Lazarus’s finger to cool your tongue, I have thought even father Abraham would approve. He refused it to Dives in the common hell; but in yours he could not do it.—Pray let me have a copy of the pamphlet published on the subject of the bank. Not even the title of it has ever been seen by my neighbors. My best affections to the sound part of our representation in both houses, which I calculate to be 19/21 ths. Adieu. Your’s affectionately

Th: Jefferson

